This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2014).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A13-2330

                                 State of Minnesota,
                                    Respondent,

                                          vs.

                                Nicole Leone Revello,
                                     Appellant.

                               Filed February 2, 2015
                                      Affirmed
                                  Connolly, Judge

                            St. Louis County District Court
                             File No. 69DU-CR-13-2308


Lori Swanson, Attorney General, St. Paul, Minnesota; and

Mark S. Rubin, St. Louis County Attorney, Kristen Elizabeth Swanson, Assistant County
Attorney, Duluth, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Amy R. Lawler, Assistant
Public Defender, St. Paul, Minnesota (for appellant)



      Considered and decided by Connolly, Presiding Judge; Halbrooks, Judge; and

Bjorkman, Judge.
                         UNPUBLISHED OPINION

CONNOLLY, Judge

       On appeal from her conviction of second-degree murder, appellant argues that her

top-of-the-box 367-month prison sentence under the sentencing guidelines unfairly

exaggerates the criminality of her conduct and that compelling reasons exist to impose

the middle-of-the-box 306-month sentence. We affirm.

                                         FACTS

       On June 2, 2013, appellant Nicole Revello was at a friend’s house using synthetic

drugs commonly known as bath salts. Appellant grabbed a knife and stabbed the victim

in the back of the neck. According to the complaint, appellant removed the knife “so

she’d bleed.” The victim died as a result of her injury.

       Appellant was arrested and charged with second-degree intentional murder in

violation of Minn. Stat. § 609.19, subd. 1(1) (2012). On June 28, appellant pleaded guilty

to the charged offense. The parties agreed to a 367-month sentence, and the state agreed

not to pursue an indictment for first-degree murder. On September 16, the district court

sentenced appellant to 367 months in prison in accordance with the plea agreement. This

is a top-of-the-box presumptive sentence under the Minnesota Sentencing Guidelines for

an individual with a criminal-history score of zero. See Minn. Sent. Guidelines 4.A

(2012).

                                     DECISION

       Appellant argues that the district court abused its discretion by sentencing her to

367 months in prison because her sentence “unfairly exaggerated her criminality, and


                                             2
there are compelling reasons to sentence [appellant] to the presumptive guideline

sentence.” We disagree.

       Appellant received a top-of-the-box presumptive sentence under the Minnesota

Sentencing Guidelines. See Minn. Sent. Guidelines 4.A (indicating that the presumptive

range for an offender with a criminal-history score of zero charged with second-degree

intentional murder is 261 to 367 months in prison). A top-of-the-box sentence is a

presumptive sentence under the guidelines. State v. Jackson, 749 N.W.2d 353, 359 n.2

(Minn. 2008). “A sentence within the range provided in the appropriate box on the

sentencing guidelines grid is not a departure from the presumptive sentence.” State v.

Delk, 781 N.W.2d 426, 428-29 (Minn. App. 2010), review denied (Minn. July 20, 2010).

An appellate court “will not generally review a district court’s exercise of its discretion to

sentence a defendant when the sentence imposed is within the presumptive guidelines

range.” Id. at 428. Only in a “rare” case will this court reverse a district court’s

imposition of a presumptive sentence. State v. Kindem, 313 N.W.2d 6, 7 (Minn. 1981).

       The district court stated that it considered the parties’ plea agreement, the

presentence-investigation report, and appellant’s own statements before sentencing

appellant. Although appellant argues that her sentence exaggerates the criminality of her

offense, she acknowledged that the state agreed not to pursue an indictment for first-

degree murder in exchange for her guilty plea. At her sentencing hearing, appellant

emphasized that she would not have killed the victim had she not been under the

influence of synthetic drugs. But, by pleading guilty, appellant waived her right to




                                              3
present an intoxication defense.      Moreover, the district court noted the severity of

appellant’s offense by stating,

              I was also struck by what I guess I’ll say is the cold and
              calculated way that this was done; that there was . . . an
              attempt to stab [the victim] in a particular place, that there
              was a specific intent at pulling the knife out so that bleeding
              would occur, and that . . . is very troubling.

Although a district court is not required to give reasons when it imposes a sentence

within the presumptive-guidelines range, the district court did so here, and its rationale

suggests that it properly considered relevant factors before sentencing appellant.        See

State v. Van Ruler, 378 N.W.2d 77, 80-81 (Minn. App. 1985) (stating that the district

court is not required to give reasons when it imposes the presumptive sentence). We

generally will not interfere with the district court’s exercise of its discretion in

sentencing, where it is clear that the court “deliberately considered circumstances . . . and

exercised its discretion.” State v. Pegel, 795 N.W.2d 251, 255 (Minn. App. 2011).

       Appellant also claims that her psychiatric and addiction issues mitigate the

criminality of her actions and are compelling reasons to impose a 306-month sentence.

We disagree. The facts showing appellant’s psychiatric issues are thoroughly set forth in

the presentence-investigation report, and the district court acknowledged that it reviewed

that document before sentencing appellant. Even though the record shows that appellant

has a history of psychiatric and substance-abuse issues, the mere presence of mitigating

factors does not require the court to impose a reduced sentence. See State v. Oberg, 627

N.W.2d 721, 724 (Minn. App. 2001), review denied (Minn. Aug. 22, 2001). The record

indicates that the district court carefully evaluated the record before it sentenced appellant


                                              4
to 367 months in prison. Consequently, we conclude that the district court did not abuse

its discretion in sentencing appellant to 367 months in prison.

       Affirmed.




                                             5